DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17, 18, 22, 24-27, 35-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wichmann (US PN 7,156,321).
Regarding claims 17, 39, and 40, Wichmann discloses a device and method of spraying the device (figure 1) comprising: 
a throttle (item 46, figure 1) that includes a feed channel (channel above valve 18, figure 1) and a discharge channel (channel below valve 18, figure 1) that are fluidically connectable to each other via at least one throttle channel depending on a position of a movable part (item 48, figure 1) of the throttle; 
a mixer (item 16, figure 1); 
wherein: the mixer is configured to mix two active agents (items 10, 62, figure 1) to form a spraying agent (in line 30, figure 1); 

 the at least one throttle channel is situated at the movable part and has a fixed channel cross section for keeping a through-flowing flow rate of the at least one of the active agents constant (figure 1, see structure of valve 46).
Regarding claim 18, Wichmann discloses that the at least one throttle channel includes at least two throttle channels that each is situated at the movable part and has a constant channel cross section.
Regarding claim 22, Wichmann discloses that each of the at least one throttle channel is designed as a bore (figure 1).
	Regarding claim 24, Wichmann discloses that the movement of the movable part is a rotational movement around a rotation axis of the movable part or a translational movement transverse to a flow direction of the active agent through the at least one throttle channel (valve 48 is a rotary control slide valve, column 11, lines 6-61).
	Regarding claims 25 and 26, Wichmann discloses that the rotation axis of the movable part runs outside the at least one throttle channel and essentially in parallel to the flow direction of the active agent through at least one throttle channel (rotation axis of valve part 48 is parallel and outside of the channels in the throttle 46, figure 1).
	Regarding claim 27, Wichmann discloses a feed and a discharge that have essentially the same design as each other, wherein the feed channel is situated at the feed and the discharge channel is situated at the discharge (feed and discharge are associated with their lines coming into throttle structure 46, figure 1).
. 

Allowable Subject Matter
Claims 19-21, 23, and 28-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to throttle devices: US PN 2,868,518, and UG PUB 2007/0000947.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754